DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election with traverse of Group I (claims 1-8 and 13-18; “silica-graphenic carbon composite particles” and “elastomeric formulation”) in the reply filed on 07/11/2022 is acknowledged.  The applicants argue at Page 2 of their Remarks filed 07/11/2022 that the product of Group I (silica-graphenic carbon composite particles) cannot be made by another and materially different process such as the one suggested by the Examiner in paragraph 4 of the Office action mailed 05/09/2022.  Applicants also draw attention to present claim 5 which recites that “the graphenic carbon is dispersed throughout composite particle, and the silica comprises a continuous or interconnected network in which the graphemic carbon is dispersed”, and such a particle will not result from the process suggested by the Examiner.
	However, these arguments are not persuasive because as mentioned in the previous Office action mailed 05/09/2022, silica-graphenic carbon composite particles can be made by another and materially different process, such as a process involving the steps of first preparing separate slurries before combining and drying the same to produce the composite particles.  In the end, mere mixing the slurries containing the same ingredients as those claimed does not change the final product.  Moreover, claim 1 is directed to a product comprising particular amounts of silica and graphenic carbon, and it is not required by claim 1 to have the carbon dispersed throughout the composite particle and silica comprising a continuous or interconnected network in which the graphenic carbon is dispersed as required by the more limiting claim 5.  To the extent dependent claim 5 is required, when mixing ingredients including a liquid carrier in slurries under extrusion conditions, specifically if the mixing is high shear, some dispersion will occur.  Thus, this requirement is still deemed proper and is therefore made FINAL.
3.	Claims 9-12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicants timely traversed the restriction requirement in the reply filed on 07/11/2022.

Claim Objections
4.	Claims 1, 3, and 16 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to delete the comma (,) after the claimed phrase “weight percent silica”. 
	As to Claim 3:	The applicants are advised to add the comma (,) after the claimed phrase “less than 10 nanometers”. 
	As to claim 16: The applicants are advised to replace the claimed phrase “the elastomeric formulation comprises a tire tread formulation” with the new phrase “the elastomeric formulation is a tire tread formulation”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 6, 7 and 8: As recited, it is not clear how the silica and graphenic carbon is present on the surface of the composite particle when the silica and graphenic carbon are dispersed throughout the composite particle as recited in claim 5, on which claims 6-8 directly or ultimately depends from.  Clarification in the next response will be helpful to better ascertaining the scope of these claims. 
	As to Claim 14: As recited, it is not clear whether the “natural rubber” and “synthetic rubber” recited in claim 14 is part of or in addition to the base elastomer composition recited in claim 13, on which claim 14 depends from. 
	As to Claim 15: As recited, it is not clear whether the “styrene-butadiene rubber, butadiene rubber, butyl rubber, EPDM rubber, nitrile rubber, chloroprene rubber, silicone rubber, fluoroelastomer rubber, natural rubber, and/or functionalized derivatives thereof” in claim 15 are part of or in addition to the base elastomer composition recited in claim 13, on which claim 15 depends from. 
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1090819611 (hereinafter referred to as “CN ‘961”). 
	As to Claims 1 and 4: CN ‘961 discloses graphene oxide/silicon dioxide (silica) composite material is formed by oxidation of the graphite and silica (Page 2, paragraphs 1-3 and Page 4, paragraphs 2-6, and see also abstract).
	However, CN’961 does not mention the claimed specific amounts of silica and graphenic carbon, i.e., 60-99.9 weight percent silica and 0.1-40 weight percent graphenic carbon. 
	Nevertheless, CN ‘961 does disclose the use of a mass ratio of silicon dioxide (silica)/graphene oxide (corresponding to the claimed graphenic carbon) being (4-90.0):1.0, which is inclusive of those claimed, for the purposes of preparing graphene oxide/silica composite having desired properties suitable for tire tread compositions (Page 1, paragraphs 3-4; Page 2, paragraphs 1-3; Page 4, paragraphs 2-6; and Page 7).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the silica and graphene oxide, inclusive of those claimed, for the purposes of preparing advantageous graphene oxide/silica composite suitable for tire tread compositions as suggested by CN ‘961. 
	As to Claim 2: CN ‘961 does not specify the particle size of their composite particles as required by claim 2.  However, CN ‘961 does disclose that its graphene oxide of the composite material may be multi-layered with a thickness of 0.7-2 nm and a width of 7-20 µm, and for the same purpose of using the same for tire treads (Page 2, paragraph 4, and see also abstract).  Thus, there is reasonable basis to believe that the composite material taught by CN ‘961 will also possess the claimed particle size for the purposes of using the same for tire treads. 
	As to Claims 13-18: CN ‘961 discloses a tire tread rubber composition (Page, paragraph 2), comprising, among other things, 100 parts by weight of a diene elastomer selected from a mixture of styrene/butadiene rubber and natural polyisoprene (Page 2, paragraphs 2 and 8).   CN ‘961 also discloses that the composition also contains antioxidants (Page 2, paragraph 3) and active agent including zinc oxide (metal oxide) (Page 3, paragraph 7), which according to present claim 17 corresponds to the claimed at least one additive.
	However, CN ‘961 does not specifically mention the claimed particular amounts of silica-graphenic carbon composite particles, i.e., 5-70 weight percent and 30-50 weight percent.
	Nevertheless, CN ‘961 does disclose using 10-90 parts by weight of graphene oxide/silica composite material (which overlap with the presently claimed amounts of silica-graphenic carbon composite particles) to provide tire tread composition with beneficial properties, including improved antistatic properties (Page 2, Paragraph 2; Page 3, paragraph 3; and Page 4, paragraphs 2-7, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the graphene oxide alkene/silicon dioxide composite material, inclusive of those claimed, in the tire tread composition, with a reasonable expectation of successfully imparting beneficial properties including improved antistatic properties as suggested by CN ‘961.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109081961 (hereinafter referred to as “CN ‘961”) as applied to claims 1-2, 4, and 13-18 above, and further in view of Hosmane et al. (US 2014/0193575). 
	The disclosure with respect to CN ‘961 in paragraph 6 is incorporated here by reference.  While CN ‘961 discloses that its graphene oxide may be multilayered and has a thickness of 0.7-2 nm (Page 2, paragraph 4), it does not specifically mention using graphene oxide in the form of graphene nanosheets having an average widths and lengths of from 20-200 nanometers as required by claim 3. 
	Nevertheless, Hosmane et al. teach the use of graphene nanosheets to have individual widths and lengths of at most 999 nm, more preferably at most 500 nm, most preferably at most 300 nm, including 450, 400, 350, 300, 250, 200, 150, 100 and 50 nm, which overlap with those claimed, to obtain desired mechanical properties (Paragraphs [0002]-[0003] and [0011]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the graphene nanosheets having the claimed widths and lengths taught by Hosmane et al. in the composite material discussed in CN ‘961, with a reasonable expectation of successfully obtaining desired properties. 
8.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Graphene-Coated materials using silica particles as a framework for highly efficient removal of aromatic pollutants in water”, Scientific Reports, Published 29 June 2015)2.
	As to Claims 1 and 4-8: Yang et al. disclose graphene-coated materials using silica particles as a framework, where the graphene is a graphene oxide (corresponding to the claimed graphenic carbon) (See abstract and Figure 6 of Yang et al.).  Yang et al. also disclose the that the silica acts as a framework in which the graphene oxide is dispersed (Pages 6-9).  Yang et al. further disclose that the 2 percent of the surface of the silica particles is applied with graphene nanosheets (Pages 6 and 7).
	However, Yang et al. do not mention the graphene-coated material containing the claimed amounts of silica and graphenic carbon.  
	Nevertheless, Yang et al. disclose controlling the loading amount of graphene oxide and silica nanoparticles for the purposes of preparing graphenc-aoated materials having desired properties (Page 9 and see also abstract).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add optimum or workable amounts of the silica and graphenic carbon, inclusive of those claimed, with a reasonable expectation of successfully obtaining advantageous graphene-coated material as suggested by Yang et al. 

Correspondence
9.	The prior art made of record, namely Martin et al. (US 2013/0296479), and not relied upon is considered pertinent to applicants’ disclosure.  Specifically, Martin et al. disclose a rubber formulation comprising a base runner composition, graphenic carbon particles and non-conductive filler, such as silica (see, for example, abstract).  However, there is no mention of using graphenic carbon particles and silica in the form of silica-graphenic carbon composite particles comprising particular amounts of silica and graphenic carbon, or an elastomeric formulation comprising a base elastomer composition and particular amount of silica-graphenic carbon composite particles as required by the claims. Thus, Martin et al. is not applied as prior art at this time. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/13/2021.
        2 Cited in the IDS submitted by applicants on 01/13/2021.